Exhibit 10.57

 

CHANGE OF CONTROL AGREEMENT

 

THIS CHANGE OF CONTROL AGREEMENT (the “Agreement”), is made and entered into
effective as of                                (the “Effective Date”), by and
between Exterran Holdings, Inc., a Delaware corporation (the “Company”), and
                               (“Executive”).

 

WHEREAS, the Company and Executive desire to enter into an agreement regarding
their respective rights and obligations in connection with a Change of Control
during the Term of this Agreement;

 

THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and Executive agree as follows:

 

1.                                      Term.  This Agreement shall begin on the
Effective Date and shall continue until                               ;
provided, however, that commencing on                                and on each
                               thereafter, the term of this Agreement shall
automatically be extended for one additional year (such initial period, plus any
extensions, plus, in the event of Executive’s Qualifying Termination of
Employment for Good Reason, any additional time period necessitated by the
Company’s right to cure as set forth in the definition of “Good Reason,” the
“Term”), unless at least 90 days prior to such                               
date the Board shall give written notice to Executive that the Term of this
Agreement shall cease to be so extended.  However, if a Change of Control shall
occur during the Term, the Term shall automatically continue in effect for a
period of 18 months plus, in the event of Executive’s Qualifying Termination of
Employment for Good Reason, any additional time period necessitated by the
Company’s right to cure as set forth in the definition of “Good Reason,”
commencing on the date of such Change of Control.  This Agreement shall
automatically terminate on Executive’s termination of employment, except as
provided in the definition of “Protected Period.”  Termination of this Agreement
shall not alter or impair any rights of Executive arising under this Agreement
on or prior to such termination.

 

2.                                      Qualifying Termination of Employment. 
If Executive incurs a Qualifying Termination of Employment, Executive shall be
entitled to the benefits provided in Section 3 hereof.  If Executive’s
employment terminates for any reason other than for a Qualifying Termination of
Employment, then Executive shall not be entitled to any benefits under this
Agreement.

 

3.                                      Benefits Upon a Qualifying Termination
of Employment.

 

(a)                                 Lump Sum.  Following a Qualifying
Termination of Employment, the Company shall pay to Executive, not later than
the 60th day following the Date of Termination, an amount, in a lump sum
payment, equal to the sum of:

 

(i)                                     The total of (A) Executive’s earned but
unpaid Base Salary through the Date of Termination plus (B) Executive’s Target
Bonus for the current year (prorated to Date of Termination) plus (C) any earned
but unpaid Actual Bonus for the prior year (if the prior year’s Actual Bonus has
not yet been calculated as of the Date of Termination such amount shall be
payable when calculated, but in no event later than March 15th of the year
following the Termination Year); plus

 

1

--------------------------------------------------------------------------------


 

(ii)                                  Any portion of Executive’s vacation pay
accrued, but not used, for the Termination Year as of the Date of Termination;
plus

 

(iii)                               The product of two (2) multiplied by the sum
of Executive’s Base Salary and Target Bonus amount for the Termination Year (not
prorated); plus

 

(iv)                              An amount equal to the total of the employer
matching contributions that would have been credited to Executive’s account
under the 401(k) Plan and any other deferred compensation plan of the Company
(or any of its affiliated companies) had Executive made the required amount of
elective deferrals or contributions to receive such maximum employer matching
contributions under the 401(k) Plan and any other deferred compensation plan
(and regardless of whether Executive actually made any such elective deferrals
or contributions) during the 12-month period immediately preceding the month of
Executive’s Date of Termination, multiplied by two (2); plus

 

(v)                                 Amounts previously deferred by Executive, if
any, or earned but not paid, if any, under any Company incentive and
nonqualified deferred compensation plans or programs as of the Date of
Termination.

 

(b)                                 Continuing Medical Coverage.  For a period
of two (2) years from Executive’s Date of Termination, or such longer period as
may be provided by the terms of the appropriate medical and/or welfare benefit
plan, program, practice or policy, the Company shall provide benefits to
Executive and/or Executive’s eligible dependents equal to those that would have
been provided to them in accordance with the plans, programs, practices and
policies if Executive’s employment had not been terminated; provided, however,
that with respect to any of such plans, programs, practices or policies
requiring an employee contribution, Executive shall continue to pay the monthly
employee contribution for same, and provided further, that if Executive becomes
employed by another employer and is eligible to receive medical or other welfare
benefits under another employer-provided plan, the medical and other welfare
benefits described herein shall be secondary to those provided under such other
plan during such applicable period of eligibility.

 

(c)                                  Awards.  All stock options, restricted
stock, restricted stock units, or other awards based in common stock of the
Company, and all common units, unit appreciation rights, unit options and other
awards based in common units representing limited partner interests of the
Partnership, and all cash-based incentive awards held by Executive and not
previously vested shall be 100% vested as of Executive’s Date of Termination
(except with respect to awards denominated in or relating to common units of the
Partnership that, by their terms, continue to vest following a termination of
employment without cause or for good reason); provided, however, that with
respect to an award that is subject to Code Section 409A, such acceleration of
vesting under this Section 3(c) shall not cause an impermissible acceleration of
payment or change in form of payment of such award under Code Section 409A. 
Notwithstanding the terms of any Company (or affiliate) plan or agreement
between the Company (or affiliate) and Executive to the contrary, the
accelerated vesting of all stock options, restricted stock, restricted stock
units, or other awards required pursuant to the terms of this Section 3(c) shall
govern.

 

2

--------------------------------------------------------------------------------


 

(d)                                 Interest.  If any payment due under the
terms of this Agreement is not timely made by the Company, its successors or
assigns, interest shall accrue on such payment at the highest maximum legal rate
permissible under applicable law from the date such payment first became due
through the date it is paid (with such interest paid in a single lump sum as of
the date the Company makes the late payment).

 

(e)                                  Release.  Notwithstanding anything in this
Agreement to the contrary, no payment shall be made or benefits provided
pursuant to this Agreement unless Executive signs and returns to the Company
within 50 days following the date of a Qualifying Termination of Employment, and
does not revoke within seven days thereafter, a complete release and waiver, in
exchange for the severance payments described in Section 3(a) above, among other
items, of all claims for liability and damages in any way related to Executive’s
employment against the Company, its affiliates, their directors, officers,
employees and agents, and their employee benefit plans and fiduciaries and
agents of such plans in a form provided by the Company.

 

(f)                                   Severance Offset.  Any cash severance
payments provided under Section 3(a) shall be offset or reduced by the amount of
any cash severance amounts payable to Executive under any other individual
agreement the Company or an affiliate may have entered into with Executive or
any severance plan or program maintained by the Company or any affiliate for
employees in general, but only to the extent such severance amounts are payable
in the same form and in the same calendar year in which such cash severance
payments under this Agreement are to be made.

 

(g)                                  Code Section 409A Matters.

 

(i)                                     This Agreement is intended to comply
with, and shall be interpreted consistent with the applicable requirements of,
Code Section 409A and any ambiguous provisions will be construed in a manner
that is compliant with or exempt from the application of Code Section 409A. 
Executive shall have no right to specify the calendar year during which any
payment hereunder shall be made.

 

(ii)                                  All reimbursements and in-kind benefits
provided pursuant to this Agreement shall be made in accordance with Treasury
Regulations Section 1.409A-3(i)(1)(iv) such that any reimbursements or in-kind
benefits will be deemed payable at a specified time or on a fixed schedule
relative to a permissible payment event.  Specifically, (A) the amounts
reimbursed and in-kind benefits under this Agreement, other than with respect to
medical benefits provided under Section 3(b), during Executive’s taxable year
may not affect the amounts reimbursed or in-kind benefits provided in any other
taxable year, (B) the reimbursement of an eligible expense shall be made on or
before the last day of Executive’s taxable year following the taxable year in
which the expense was incurred, and (C) the right to reimbursement or an in-kind
benefit is not subject to liquidation or exchange for another benefit.

 

3

--------------------------------------------------------------------------------


 

(iii)                               If Executive is a “specified employee”
within the meaning of Code Section 409A as of his Date of Termination,
distributions or benefits that are subject to Code Section 409A shall be made
under this Agreement on the later of (A) the date that such distribution or
benefit is otherwise to be provided under this Agreement and (B) the earlier of
(x) the first business day that occurs following the expiration of six months
after Executive’s Date of Termination or (y) the date of Executive’s death.  The
severance payments under Section 3(a) are deferred compensation subject to the
foregoing provision.  In addition, in the event of a payment delayed under this
Section 3(g)(iii), the Company agrees to pay to Executive, as of the date it
makes the delayed payment, simple interest on such delayed amount at the
applicable Federal rate provided for in Code Section 7872(f)(2)(A), based on the
number of days the payment was delayed.  If Executive disagrees with the
Company’s determination that Code Section 409A requires such six-month delay
with respect to a payment or benefit, such payment or benefit can be made prior
to such delayed payment date if Executive agrees in writing (in the form
approved by the Company) that should the IRS subsequently assert that some or
all of the payments or benefits made pursuant to this Agreement do not comply
with the requirements of Code Section 409A, then (i) Executive agrees that he is
solely responsible for all taxes, excise taxes, penalties and interest resulting
from such determination, and that he will not seek contribution, reimbursement
or any other recovery from the Company or any of its affiliates, officers,
employees or directors for any taxes, excise taxes, interest or penalties paid
or due or any costs he incurs in challenging such position of the IRS, and
(ii) Executive will reimburse, and hold the Company, its affiliates, officers,
employees or directors harmless for, any costs, including attorneys fees and
costs of court, penalties or fees, that it may incur in connection with a later
determination that the payments made pursuant to this Agreement are covered by
Code Section 409A and were not properly reported as such.

 

4.                                      Restrictions and Obligations of
Executive.

 

(a)                                 Consideration for Restrictions and
Covenants.  The Company and Executive agree that the principal consideration for
the agreement to make the payments provided in this Agreement by the Company to
Executive is Executive’s compliance with the undertakings set forth in this
Section 4.  Notwithstanding any other provision of this Agreement to the
contrary, Executive agrees to comply with the provisions of this Section 4 only
if Executive actually receives any such payments from the Company pursuant to
this Agreement.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Confidentiality.  Executive acknowledges
that the Company will provide Executive with Confidential Information and has
previously provided Executive with Confidential Information.  In return for
consideration provided under this Agreement, Executive agrees that Executive
will not, while employed by the Company or any affiliate and thereafter for a
period of two years, disclose or make available to any other person or entity,
or use for Executive’s own personal gain, any Confidential Information, except
for such disclosures as required in the performance of Executive’s duties with
the Company or as may otherwise be required by law or legal process (in which
case Executive shall notify the Company of such legal or judicial proceeding as
soon as practicable following his receipt of notice of such a proceeding, and
permit the Company to seek to protect its interests and information).

 

(c)                                  Non-Solicitation or Hire.  During the term
of Executive’s employment with the Company or any affiliate thereof and for a
two-year period following the termination of Executive’s employment for any
reason, Executive shall not, directly or indirectly (i) employ or seek to employ
any person who is at the date of termination, or was at any time within the
six-month period preceding the date of termination, an officer, general manager
or director or equivalent or more senior level employee of the Company or any of
its subsidiaries or otherwise solicit, encourage, cause or induce any such
employee of the Company or any of its subsidiaries to terminate such employee’s
employment with the Company or such subsidiary for the employment of another
company (including for this purpose the contracting with any person who was an
independent contractor (excluding consultant) of the Company during such period)
or (ii) take any action that would interfere with the relationship of the
Company or its subsidiaries with their suppliers or customers without, in either
case, the prior written consent of the Company’s Board of Directors, or engage
in any other action or business that would have a material adverse effect on the
Company.

 

(d)                                 Non-Competition.  During the term of
Executive’s employment with the Company, or any affiliate thereof and for a
two-year period following the termination of Executive’s employment for any
reason, Executive shall not, directly or indirectly:

 

(i)                                     Engage in any managerial,
administrative, advisory, consulting, operational or sales activities in a
Restricted Business anywhere in the Restricted Area, including, without
limitation, as a director or partner of such Restricted Business, or

 

(ii)                                  Organize, establish, operate, own, manage,
control or have a direct or indirect investment or ownership interest in a
Restricted Business or in any corporation, partnership (limited or general),
limited liability company, enterprise or other business entity that engages in a
Restricted Business anywhere in the Restricted Area.

 

Nothing contained in this Section 4 shall prohibit or otherwise restrict
Executive from acquiring or owning, directly or indirectly, for passive
investment purposes not intended to circumvent this Agreement, securities of any
entity engaged, directly or indirectly, in a Restricted Business if either
(i) such entity is a public entity and Executive (A) is not a controlling Person
of, or a member of a group that controls, such entity and (B) owns, directly or
indirectly, no more than 3% of any class of equity securities of such entity or
(ii) such entity is not a public entity and Executive (A) is not a controlling
Person of, or a member of a group that controls, such entity and (B) does not
own, directly or indirectly, more than 1% of any class of equity securities of
such entity.

 

5

--------------------------------------------------------------------------------


 

(e)                                  Injunctive Relief.  Executive acknowledges
that monetary damages for any breach of Section 4(b), (c), and (d) above will
not be an adequate remedy and that irreparable injury will result to the
Company, its business and property, in the event of such a breach.  For that
reason, Executive agrees that in the event of a breach, in addition to
recovering legal damages, the Company is entitled to proceed in equity for
specific performance or to enjoin Executive from violating such provisions.

 

5.                                      Miscellaneous Provisions.

 

(a)                                 Definitions Incorporated by Reference. 
Reference is made to Annex I hereto for definitions of certain capitalized terms
used in this Agreement, and such definitions are incorporated herein by such
reference with the same effect as if set forth herein.

 

(b)                                 No Other Mitigation or Offset; Legal Fees. 
The provisions of this Agreement are not intended to, nor shall they be
construed to, require that Executive mitigate the amount of any payment or
benefit provided for in this Agreement by seeking or accepting other
employment.  Except as provided in Section 3(b), the amount of any payment or
benefit provided for in this Agreement shall not be reduced by any compensation
earned or health benefits received by Executive as the result of employment
outside of the Company.  Without limitation of the foregoing, except as provided
in Section 3(f), the Company’s obligations to Executive under this Agreement
shall not be affected by any set off, counterclaim, recoupment, defense or other
claim, right or action that the Company may have against Executive.

 

(c)                                  Cooperation.  If Executive becomes entitled
to severance benefits under Section 3 of this Agreement, Executive agrees, for a
one-year period following the Date of Termination, to provide reasonable
cooperation to the Company in response to reasonable requests made by the
Company for information or assistance, including but not limited to,
participating upon reasonable notice in conferences and meetings, providing
documents or information, aiding in the analysis of documents, or complying with
any other reasonable requests by the Company including execution of any
agreements that are reasonably necessary, provided such cooperation relates to
matters concerning Executive’s duties with the Company and the requests do not,
in the good faith opinion of Executive, materially interfere with Executive’s
other activities.

 

6

--------------------------------------------------------------------------------


 

(d)                                 Successors; Binding Agreement.

 

(i)                                     Except in the case of a merger involving
the Company with respect to which under applicable law the surviving corporation
of such merger will be obligated under this Agreement in the same manner and to
the same extent as the Company would have been required if no such merger had
taken place, the Company will require any successor, by purchase or otherwise,
to all or substantially all of the business and/or assets of the Company, to
execute an agreement whereby such successor expressly assumes and agrees to
perform this Agreement in the same manner and to the same extent as the Company
would have been required if no such succession had taken place and expressly
agrees that Executive may enforce this Agreement against such successor. 
Failure of the Company to obtain any such required agreement and to deliver such
agreement to Executive prior to the effectiveness of any such succession shall
be a breach of this Agreement and shall entitle Executive to payment from the
Company in the same amount and on the same terms as Executive would be entitled
hereunder if Executive had terminated Executive’s employment for Good Reason in
connection with a Change of Control, except that for purposes of implementing
the foregoing, the date on which any such succession becomes effective shall be
deemed the Date of Termination.  As used in this Agreement, “Company” shall mean
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid that executes and delivers the agreement provided for in
this Section 5(d)(i) or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law.

 

(ii)                                  This Agreement shall inure to the benefit
of and be enforceable by Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.  If Executive should die while any amounts would still be payable to
Executive hereunder if Executive had continued to live, all such amounts shall
be paid in accordance with the terms of this Agreement to Executive’s
beneficiary as filed with the Company pursuant to this Agreement or, if there be
no such designated beneficiary, to Executive’s estate.

 

(e)                                  Notice.  All notices, consents, waivers,
and other communications required under this Agreement must be in writing and
will be deemed to have been duly given when (i) delivered by hand (with written
confirmation of receipt), (ii) sent by facsimile (with confirmation of receipt),
provided that a copy is mailed by certified mail, return receipt requested, or
(iii) when received by the addressee, if sent by a nationally recognized
overnight delivery service, in each case to the appropriate addresses and
facsimile numbers set forth below (or to such other addresses and facsimile
numbers as a party may designate by notice to the other parties):

 

If to the Company:

 

Exterran Holdings, Inc.

16666 Northchase Drive

Houston, Texas 77060

Attn:  Chairman of the Board of Directors

Facsimile No.:

 

If to Executive:

                         

                         

 

7

--------------------------------------------------------------------------------


 

(f)                                   Miscellaneous.  No provisions of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing signed by Executive and by the Chairman of
the Board or an authorized officer of the Company.  No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.

 

(g)                                  Validity.  The interpretation, construction
and performance of this Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Texas without regard to
conflicts of laws principles.  The invalidity or unenforceability of any
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, each of which shall remain in full force
and effect.

 

(h)                                 Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original but all of which together shall constitute one and the same instrument.

 

(i)                                     Descriptive Headings.  Descriptive
headings are for convenience only and shall not control or affect the meaning or
construction of any provision of this Agreement.

 

(j)                                    Corporate Approval.  This Agreement has
been approved by the Board, and has been duly executed and delivered by
Executive and on behalf of the Company by its duly authorized representative.

 

(k)                                 Disputes.  The parties agree to resolve any
claim or controversy arising out of or relating to this Agreement by binding
arbitration under the Federal Arbitration Act before one arbitrator in the City
of Houston, State of Texas, administered by the American Arbitration Association
under its Commercial Arbitration Rules, and judgment on the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof.  The
Company shall reimburse Executive, not later than December 31st of the calendar
year incurred (or, if later, the last day of the month following the month
incurred), for all legal fees and expenses incurred by Executive in connection
with any dispute arising under this Agreement on or after the Effective Date,
including, without limitation, the fees and expenses of the arbitrator, unless
the arbitrator finds Executive brought such claim in bad faith, in which event
each party shall pay its own costs and expenses and Executive shall repay the
Company any fees and expenses previously paid on Executive’s behalf by the
Company.

 

The parties stipulate that the provisions hereof shall be a complete defense to
any suit, action, or proceeding instituted in any federal, state, or local court
or before any administrative tribunal with respect to any controversy or dispute
arising during the period of this Agreement and which is arbitrable as herein
set forth.  The arbitration provisions hereof shall, with respect to such
controversy or dispute, survive the termination of this Agreement.  This
Section 5(k) shall be administered in accordance with the disputed payment
provisions of Treasury Regulation Section 1.409A-3(g).

 

8

--------------------------------------------------------------------------------


 

(l)                                     Withholding of Taxes.  The Company may
withhold from any amounts payable under this Agreement all taxes it is required
to withhold pursuant to any applicable law or regulation.

 

(m)                             No Employment Agreement.  Nothing in this
Agreement shall give Executive any rights to (or impose any obligations for)
continued employment by the Company or any of its affiliates or any successors,
nor shall it give the Company any rights (or impose any obligations) with
respect to continued performance of duties by Executive for the Company or any
of its affiliates or any successors.

 

(n)                                 Entire Agreement.  This instrument contains
the entire agreement of Executive and the Company with respect to the subject
matter hereof, and hereby expressly terminates, rescinds and replaces in full
any prior and contemporaneous promises, representations, understandings,
arrangements and agreements between the parties relating to the subject matter
hereof, whether written or oral.  However, nothing in this Agreement shall
affect Executive’s rights under such compensation and benefit plans and programs
of the Company in which Executive may participate, except as may be explicitly
provided in this Agreement.

 

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement in
multiple counterparts effective for all purposes as of the Effective Date.

 

 

EXTERRAN HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

EXECUTIVE

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

ANNEX I

TO

CHANGE OF CONTROL AGREEMENT

 

Definitions:

 

1.                                      401(k) Plan.  “401(k) Plan” shall mean
the Company’s 401(k) Retirement and Savings Plan or any successor plan and any
other Code Section 401(a) qualified plan that includes a cash or deferral
arrangement under Code Section 401(k).

 

2.                                      Actual Bonus.  “Actual Bonus” shall mean
the specific annual incentive award approved for Executive by the Board in the
case of the Section 16 officers of the Company or approved by the Chief
Executive Officer for non-Section 16 officers of the Company.

 

3.                                      Base Salary.  “Base Salary” shall mean
an Executive’s annual rate of base salary (without regard to bonus compensation)
as in effect immediately prior to the Change of Control or as the same may be
increased from time to time thereafter.

 

4.                                      Board.  “Board” shall mean the Board of
Directors of the Company.

 

5.                                      Cause.  The Company shall have “Cause”
to terminate Executive’s employment only upon (a) the commission by Executive of
an act of fraud, embezzlement or willful breach of a fiduciary duty to the
Company or an affiliate (including the unauthorized disclosure of confidential
or proprietary material information of the Company or an affiliate), (b) a
conviction of Executive (or a plea of nolo contendere in lieu thereof) for a
felony or a crime involving fraud, dishonesty or moral turpitude, (c) willful
failure of Executive to follow the written directions of the Board; (d) willful
misconduct by Executive as an employee of the Company or an affiliate; (e) the
willful failure of Executive to render services to the Company or an affiliate
in accordance with Executive’s employment arrangement, which failure amounts to
a material neglect of Executive’s duties to the Company or an affiliate; or
(f) Executive’s substantial dependence, as determined in the sole discretion of
the Board, on any drug, immediate precursor or other substance listed on
Schedule IV of the Federal Comprehensive Drug Abuse Prevention and Control Act
of 1970, as amended.

 

6.                                      Change of Control.  A “Change of
Control” of the Company shall mean:

 

(a)                                 The acquisition by any Person of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 40% or more of either (A) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), any
acquisition by any Person pursuant to a transaction which complies with clause
(A) of subsection (c) of this definition shall not constitute a Change of
Control; or

 

A-1

--------------------------------------------------------------------------------


 

(b)                                 Individuals, who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered for purposes of this definition as though such individual was a
member of the Incumbent Board, but excluding, for these purposes, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or

 

(c)                                  The consummation of a reorganization,
merger or consolidation involving the Company or any of its subsidiaries, or the
sale, lease or other disposition of all or substantially all of the assets of
the Company and its subsidiaries, taken as a whole (other than to an entity
wholly owned, directly or indirectly, by the Company) (each, a “Corporate
Transaction”), in each case, unless, following such Corporate Transaction,
(A) all or substantially all of the individuals and entities who were the
beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Corporate Transaction
beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the Resulting Corporation in substantially the
same proportions as their ownership, immediately prior to such Corporate
Transaction, of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, and (B) at least a majority of the
members of the board of directors of the Resulting Corporation were members of
the Incumbent Board at the time of the execution of the initial agreement, or of
the action of the Board, providing for such Corporate Transaction.  The term
“Resulting Corporation” means (1) the Company or its successor, or (2) if as a
result of a Corporate Transaction the Company or its successor becomes a
subsidiary of another entity, then such entity or the parent of such entity, as
applicable, or (3) in the event of a Corporate Transaction involving the sale,
lease or other disposition of all or substantially all of the assets of the
Company and its subsidiaries, taken as a whole, then the transferee of such
assets or the parent of such transferee, as applicable, in such Corporate
Transaction.  Notwithstanding the foregoing, neither the sale, lease or other
disposition of assets by the Company or its subsidiaries to the Partnership or
its subsidiaries or their successors nor the sale, lease or other disposition of
any interest in the Partnership, its general partner or its subsidiaries or
their successors shall, in and of itself, constitute a Change of Control for
purposes of this Agreement.

 

7.                                      Code.  “Code” shall mean the Internal
Revenue Code of 1986, as amended.

 

A-2

--------------------------------------------------------------------------------


 

8.                                     Confidential Information.  “Confidential
Information” shall mean any and all information, data and knowledge that has
been created, discovered, developed or otherwise become known to the Company or
any of its affiliates or ventures or in which property rights have been assigned
or otherwise conveyed to the Company or any of its affiliates or ventures, which
information, data or knowledge has commercial value in the business in which the
Company is engaged, except such information, data or knowledge as is or becomes
known to the public without violation of the terms of this Agreement.

 

9.                                      Date of Termination.  “Date of
Termination” shall mean (a) if Executive terminates his employment for Good
Reason, that date provided in the definition of Good Reason, (b) with respect to
a termination prior to a Change of Control that is deemed to be during the
Protected Period (as provided in said definition), the date of such termination,
or (c) if Executive’s employment is terminated for any other reason on or after
a Change of Control, the date of such termination, and, in the case of each of
clauses (a), (b) and (c) above, such termination is also a “separation from
service” within the meaning of Code Section 409A.

 

10.                               Disability.  A “Disability” means Executive is
entitled to long-term disability benefits under the Company’s long-term
disability plan.

 

11.                               Exchange Act.  “Exchange Act” shall mean the
Securities Exchange Act of 1934, as amended.

 

12.                               Good Reason.  “Good Reason” shall mean the
occurrence of any of the following without Executive’s express written consent:

 

(a)                                 A permanent change in Executive’s duties or
responsibilities which are materially inconsistent with either the type of
duties and responsibilities of Executive then in effect or with Executive’s
title, but excluding any such change that is in conjunction with and consistent
with a promotion of Executive;

 

(b)                                 A reduction in Executive’s Base Salary.

 

(c)                                  A reduction in Executive’s annual Target
Bonus percentage of Base Salary as in effect immediately prior to the Change of
Control;

 

(d)                                 A material reduction in Executive’s employee
benefits (without regard to bonus compensation, if any) if such reduction
results in Executive receiving benefits which are, in the aggregate, materially
less than the benefits received by other comparable employees of the Company
generally;

 

(e)                                  Executive’s being required to be based at
any other office or location of employment more than 50 miles from Executive’s
primary office or location of employment immediately prior to the Change of
Control; or

 

(f)                                   The willful failure by the Company to pay
any compensation to Executive when due.

 

A-3

--------------------------------------------------------------------------------


 

However, Good Reason shall not exist with respect to a matter unless Executive
gives the Company a Notice of Termination due to such matter within 18 months of
the date of occurrence of the Change of Control.  If Executive fails to give
such Notice of Termination timely, Executive shall be deemed to have waived all
rights Executive may have under this Agreement with respect to such matter.  The
Company shall have 30 business days from the date of such Notice of Termination
to cure the matter.  If the Company cures the matter, such Notice of Termination
shall be deemed rescinded.  If the Company fails to cure the matter timely,
Executive shall be deemed to have terminated at the end of such 30-day period.

 

13.                               IRS.  “IRS” shall mean the Internal Revenue
Service.

 

14.                               Notice of Termination.  For purposes of this
Agreement, a “Notice of Termination” shall mean a written notice that sets forth
in reasonable detail the facts and circumstances for termination of Executive’s
employment.

 

15.                               Partnership.  “Partnership” shall mean
Exterran Partners, L.P.

 

16.                               Person.  “Person” shall mean any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act.

 

17.                               Protected Period.  The “Protected Period”
shall mean the period of time beginning with the Change of Control and ending on
the 18-month anniversary of such Change of Control or Executive’s death, if
earlier; provided, however, if Executive’s employment with the Company is
terminated during the Term and within six months prior to the date on which a
Change of Control occurs (e.g., not during the Protected Period), and it is
reasonably demonstrated by Executive that such termination was at the request of
a third party who has taken steps reasonably calculated to effect the Change of
Control, or otherwise arose in connection with or anticipation of the Change of
Control, then for all purposes of this Agreement the Change of Control shall be
deemed to have occurred on the date immediately prior to the date of Executive’s
termination and Executive shall be deemed terminated by the Company during the
Protected Period other than for Cause.

 

18.                               Qualifying Termination of Employment.  A
“Qualifying Termination of Employment” shall mean a termination of Executive’s
employment during the Protected Period either (a) by the Company other than for
Cause or (b) by Executive for a Good Reason.  The Executive’s death or
Disability during the Protected Period shall not constitute a Qualifying
Termination of Employment.

 

19.                               Restricted Area.  “Restricted Area” shall mean
any state in the United States, or any country in which the Company or its
subsidiaries engages in any Restricted Business at any time during the term of
Executive’s employment with the Company.

 

20.                               Restricted Business.  “Restricted Business”
shall mean the business of designing, manufacturing, servicing, operating,
marketing, assembling, renting or leasing of air or gas compressors or devices
using comparable technologies or other business in which the Company or its
subsidiaries may be engaged during the term of Executive’s employment with the
Company.  To the extent that any entity is primarily engaged in a business other
than a Restricted Business, the term “Restricted Business” shall mean the
operations, division, segment or subsidiary of such entity that is engaged in
any Restricted Business.

 

A-4

--------------------------------------------------------------------------------


 

21.                               Target Bonus.  “Target Bonus” shall mean the
target annual incentive award opportunity for an Executive expressed as a
percentage of salary as set forth in the annual management incentive plan
covering such Executive.

 

22.                               Term.  “Term” shall have the meaning set forth
in Section 1 of this Agreement.

 

23.                               Termination Year.  “Termination Year” shall
mean the calendar year during which Executive’s Date of Termination occurs.

 

A-5

--------------------------------------------------------------------------------